DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: placing a substrate having a substrate surface into a processing chamber comprising a plurality of sections, each section separated from adjacent sections by a gas curtain, the substrate surface having at least one feature with a top, bottom and sides and an aspect ratio of greater than or equal to 10:1; exposing at least a portion of the substrate surface to a first process condition in a first section of the processing chamber, the first process condition comprising a precursor of titanium, aluminum, silicon, or combinations thereof; laterally moving the substrate surface through a gas curtain to a second section of the processing chamber; exposing the substrate surface to a second process condition in the second section of the processing chamber, the second process condition comprising a reactant to form a film with the precursor of titanium, aluminum, silicon or combinations thereof, the film comprising TiN, AlN, or TiAlN; optionally repeating exposure to the first and second sections, including lateral movement of the substrate surface to form an underlying layer; laterally moving the substrate surface through a gas curtain to a third section of the processing chamber; exposing the substrate surface to a third process condition in the third section of the processing chamber, the third process condition comprising a tungsten precursor or molybdenum precursor; laterally moving the substrate surface through a gas curtain to a fourth section of the processing chamber; exposing the substrate surface to a fourth process condition in the fourth section of the processing chamber, the fourth process condition comprising hydrogen as a reductant to form a film with the tungsten precursor or molybdenum precursor; and Page 2 of 6AMENDMENT / RESPONSE UNDER 37 CFR § 1.116 Serial Number: 16/467,669Docket: 024683US01 Filing Date: Nov 29, 2017 Title: Nucleation-Free Gap Fill ALD Processoptionally repeating exposure to the third and fourth sections, including lateral movement of the substrate surface to fill the feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817